DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first R-peak" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN105433917A, using attached translation, heretofore referred to as Chen).

Regarding claim 1, Chen teaches a method of processing an electrocardiogram signal (Chen; Par 0030) by an electrocardiogram signal processing device (Chen; Fig 1, Element 100) including at least one processor (Chen; Fig 1, Element 140 and Par 0025), the method, the method comprising: determining whether or not an electrocardiogram signal is abnormal based on a first criterion (Chen; Par 0042-0046) with the at least one processor and determining a first abnormal period of the electrocardiogram signal (Chen; Fig 2, Element S103, Par 0009, and Par 0042-0047; Chen teaches a first predetermined threshold); and analyzing the electrocardiogram signal by excluding the first abnormal period (Chen; Fig 2, Element S104 and Par 0047; Chen teaches removing the peaks which exceeds the first threshold) to determine whether or not the electrocardiogram signal is abnormal based on a second criterion (Chen; Fig 2, Element S104 and Par 0047-0049; Chen further teaches comparing the peaks against a second predetermined threshold).

Regarding claim 2, Chen teaches the method of claim 1, further comprising: selecting normal R-peaks of the electrocardiogram signal by excluding an R-peak of the electrocardiogram signal determined to be abnormal based on the second criterion from the electrocardiogram signal after determining whether or not the electrocardiogram signal is abnormal (Chen; Fig 2, Element S104 and Par 0047-0049; Chen further teaches removing the peaks that exceed the second threshold).

Regarding claim 3, Chen teaches the method of claim 2, further comprising, after the normal R-peaks are selected, obtaining a heart rate or heart rate variability based on time intervals between the normal R-peaks (Chen; Fig 2, Element S105 and Par 0050; Chen teaches determining heart rate).

Regarding claim 4, Chen teaches the method of claim 2, further comprising, after the normal R-peaks are selected, storing signal periods including the normal R-peaks in a memory or transmitted to an external device (Chen; Par 0025 and 0026; Chen teaches storing all the data in a memory).

Regarding claim 8, Chen teaches the method of claim 1, wherein the step of determining of whether or not the electrocardiogram signal is abnormal further includes: determining whether or not the electrocardiogram signal is abnormal based on a waveform for each period of the electrocardiogram signal except for the first abnormal period (Chen; Par 0045; Chen teaches measuring a waveform to determine the time of the period) and determining a normal period of the electrocardiogram signal that is not abnormal (Chen; Par 0047; Chen teaches saving the signals that are within the first threshold).

Regarding claim 9, Chen teaches the method of claim 8, wherein the step of determining of whether or not the electrocardiogram signal is abnormal further includes dividing the electrocardiogram signal into periods (Chen; Par 0045; Chen teaches measuring a waveform to determine the troughs) and determining whether or not the electrocardiogram signal is abnormal based on an average value of time intervals between the periods (Chen; Par 0047; Chen teaches saving the signals that are within the first threshold of a time between troughs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Datta et al (US 2019/0082988 A1, heretofore referred to as Datta).

Regarding claim 5, Chen teaches the method of claim 1. Chen further teaches wherein the step of determining of whether or not the electrocardiogram signal is abnormal based on the first criterion further includes: extracting a first R-peak of the electrocardiogram signal (Chen; Par 0045; Chen teaches selecting a peak for analysis).
Chen does not specifically teach determining whether or not the electrocardiogram signal is abnormal based on one or more of a time interval between the first R-peak and a second R-peak adjacent to the first R-peak and a complexity of the electrocardiogram signal.
Datta teaches determining whether or not the electrocardiogram signal is abnormal (Datta; Fig 2, Element 204 and Par 0027) based on one or more of a time interval between the first R-peak and a second R-peak adjacent to the first R-peak (Datta; Par 0028; Datta teaches using the RR interval time to determine abnormal signals) and a complexity of the electrocardiogram signal (Datta; Fig 4 and Par 0028; Datta teaches signals with a high spectral power, i.e. complexity, are discarded as noisy).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the method of Chen with the method of Datta in order to better identify features of the QRS complex signal (Datta; Par 0029).

Regarding claim 6, Chen teaches the method of claim 1. 
Chen does not teach wherein the step of determining of whether or not the electrocardiogram signal is abnormal based on the first criterion further includes determining whether or not the electrocardiogram signal is abnormal by determining the first R-peak as an abnormal R-peak when time intervals between a third R-peak of the electrocardiogram signal and one or more fourth R-peaks adjacent to the third R-peak are less than a preset value.
Datta teaches wherein the step of determining of whether or not the electrocardiogram signal is abnormal based on the first criterion further includes determining whether or not the electrocardiogram signal is abnormal by determining the first R-peak as an abnormal R-peak when time intervals between a third R-peak of the electrocardiogram signal and one or more fourth R-peaks adjacent to the third R-peak are less than a preset value (Datta; Par 0028 and Par 0035; Datta teaches using the RR interval time to determine abnormal signals and further to use that time series to determine the heart rate variability (HRV) between different peaks).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the method of Chen with the method of Datta in order to better identify features of the QRS complex signal, such as HRV (Datta; Par 0029 and 0035).

Regarding claim 7, Chen teaches the method of claim 1.
Chen is silent on wherein the step of determining of whether or not the electrocardiogram signal is abnormal based on the first criterion further includes determining a period of an electrocardiogram signal included in a window in which a complexity of an electrocardiogram signal calculated for a window of a preset size is out of a preset range as a period of an abnormal electrocardiogram signal. 
Datta teaches wherein the step of determining of whether or not the electrocardiogram signal is abnormal based on the first criterion further includes determining a period of an electrocardiogram signal included in a window (Datta; Par 0027 and Par 0041; Datta teaches creating multiple windows, each window containing its own set of peaks, i.e. periods) in which a complexity of an electrocardiogram signal (Datta; Par 0027; Datta teaches “computing a spectrogram”, i.e. a complexity of the signal) calculated for a window of a preset size is out of a preset range (Datta; Par 0037; Datta teaches a preset time is choosen for a range of frequencies) as a period of an abnormal electrocardiogram signal (Datta; Par 0027 and Par 0028; Datta teaches removing peaks out of threshold as abnormal that are in the windows).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the method of Chen with the method of Datta in order to better identify features of the QRS complex signal (Datta; Par 0029).

Regarding claim 10, Chen teaches the method according to claim 8.
Chen is silent on wherein the step of determining of whether or not the electrocardiogram signal is abnormal further includes: determining whether or not the electrocardiogram signal is abnormal by using a machine learning model generated based on waveforms of periods except for the previously obtained abnormal period of the electrocardiogram signal, and updating the machine learning model by using waveforms of the first abnormal period in the electrocardiogram signal.
Datta teaches wherein the step of determining of whether or not the electrocardiogram signal is abnormal further includes: determining whether or not the electrocardiogram signal is abnormal by using a machine learning model (Datta; Par 0048) generated based on waveforms of periods except for the previously obtained abnormal period of the electrocardiogram signal (Datta; Par 0027, Par 0041, and Par 0048; Datta teaches creating multiple windows, each window containing its own set of peaks, i.e. periods and that the machine learning system is run for each level of classification of the signal, i.e. at least one level without the abnormal periods), and updating the machine learning model by using waveforms of the first abnormal period in the electrocardiogram signal (Datta; Par 0048; Datta teaches that the machine learning system is run for each level of classification of the signal, i.e. at least one level with the abnormal periods).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the method of Chen with the machine learning method of Datta in order to better optimize the system (Datta; Par 0048).

Regarding claim 11, Chen teaches the method according to claim 9.
Chen is silent on wherein the step of determining of whether or not the electrocardiogram signal is abnormal further includes: determining whether or not the electrocardiogram signal is abnormal by using a machine learning model generated based on waveforms of periods except for the previously obtained abnormal period of the electrocardiogram signal, and updating the machine learning model by using waveforms of the first abnormal period in the electrocardiogram signal.
Datta teaches wherein the step of determining of whether or not the electrocardiogram signal is abnormal further includes: determining whether or not the electrocardiogram signal is abnormal by using a machine learning model (Datta; Par 0048) generated based on waveforms of periods except for the previously obtained abnormal period of the electrocardiogram signal (Datta; Par 0027, Par 0041, and Par 0048; Datta teaches creating multiple windows, each window containing its own set of peaks, i.e. periods and that the machine learning system is run for each level of classification of the signal, i.e. at least one level without the abnormal periods), and updating the machine learning model by using waveforms of the first abnormal period in the electrocardiogram signal (Datta; Par 0048; Datta teaches that the machine learning system is run for each level of classification of the signal, i.e. at least one level with the abnormal periods).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the method of Chen with the machine learning method of Datta in order to better optimize the system (Datta; Par 0048).

Regarding claim 12, Chen teaches the method according to claim 8.
Chen is silent on wherein the determining of whether or not the electrocardiogram signal is abnormal is to determine whether or not the electrocardiogram signal is abnormal by using a machine-learned algorithm based on waveforms of the electrocardiogram signal acquired from a plurality of objects.
Datta teaches wherein the determining of whether or not the electrocardiogram signal is abnormal is to determine whether or not the electrocardiogram signal is abnormal by using a machine-learned algorithm based on waveforms of the electrocardiogram signal acquired from a plurality of objects (Datta; Par 0048; Datta teaches that the machine learning system is run with many learners that are iteratively added).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the method of Chen with the machine learning method of Datta in order to better optimize the system (Datta; Par 0048).

Regarding claim 13, Chen teaches the method according to claim 9.
Chen is silent on wherein the determining of whether or not the electrocardiogram signal is abnormal is to determine whether or not the electrocardiogram signal is abnormal by using a machine-learned algorithm based on waveforms of the electrocardiogram signal acquired from a plurality of objects.
Datta teaches wherein the determining of whether or not the electrocardiogram signal is abnormal is to determine whether or not the electrocardiogram signal is abnormal by using a machine-learned algorithm based on waveforms of the electrocardiogram signal acquired from a plurality of objects (Datta; Par 0048; Datta teaches that the machine learning system is run with many learners that are iteratively added).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the method of Chen with the machine learning method of Datta in order to better optimize the system (Datta; Par 0048).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Chauhan teaches identifying abnormal peaks in an ECG.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/               Examiner, Art Unit 2858                                                                                                                                                                                         
/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2858